UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1834


IN RE:   DWAYNE DELESTON,

                Petitioner.


                On Petition for a Writ of Mandamus.
             (2:99-cr-00751-DCN-6; 2:02-cv-03895-DCN)


Submitted:   October 18, 2011               Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwayne Curtis Deleston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne        Curtis      Deleston      petitions        for     a    writ       of

mandamus     seeking       an   order     directing         the     district       court      to

dismiss the indictments in his underlying criminal proceeding.

We conclude that Deleston is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.              Kerr    v.     United      States

Dist.    Court,      426     U.S.      394,   402     (1976);       United        States      v.

Moussaoui,     333    F.3d      509,    516-17       (4th    Cir.    2003).         Further,

mandamus     relief    is    available        only    when    the    petitioner         has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Deleston is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                    We

dispense     with     oral      argument       because       the     facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                              2